JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, supplement, and notice filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order issued November 6, 2009, be affirmed. The district court properly dismissed the appellant’s complaint because the U.S. Court of Appeals for Veterans Claims is immune from suits seeking damages for the performance of judicial functions. See Atherton v. District of Columbia Office of Mayor, 567 F.3d 672, 682-83 (D.C.Cir.2009); see also Clark v. Library of Congress, 750 F.2d 89,103 n. 31 (D.C.Cir.1984) (noting that Congress has not waived the sovereign immunity of the United States as to constitutional tort claims).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.